DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 4-6, 12-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776.
Lea et al. shows the invention substantially as claimed including a plasma processing apparatus, the plasma processing apparatus comprising; a processing chamber (bottom chamber in fig. 8), a dielectric window (lower part of dielectric 22) defining at least a part of the processing chamber; a pedestal 6 disposed in the processing chamber, the pedestal operable to support a workpiece 7; a plasma chamber (top chamber in fig. 8) disposed above the processing chamber in a vertical direction, the plasma chamber comprising a dielectric sidewall (top of wall 22); a separation grid 18 separating the processing chamber from the plasma chamber; a first plasma source proximate the dielectric sidewall of the plasma chamber, the first plasma source operable to generate a remote plasma in the plasma chamber above the separation grid, the first plasma source comprising a first induction coil 23; a second plasma source, the second plasma source operable to generate a direct plasma in the processing chamber below the separation grid; the second plasma source comprising a second induction coil 24; see, for example, fig. 8 and its description.

Lea et al., Tobin et al., Kazumi et al. and Sakka et al. are applied as above and Lea et al. further discloses that the dielectric sidewall has a cylindrical shape but the references do not expressly disclose the dielectric window flaring outward in a horizontal direction.  However, it is noted that the specification of the instant claimed ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. (In re Dailey 357 F.2d 669,149 USPQ 47 (CCPA1966)) (See MPEP 2144.04 IV.B.).  Also, and this notwithstanding, Hasebe et al. discloses a plasma processing apparatus comprising a plasma chamber comprising a dielectric sidewall 121 having a cylindrical shape and a dielectric window 131, and further discloses that the dielectric window 131 can have different shapes/configurations including a shape in which the dielectric window 131 flares outward in a horizontal direction such that the dielectric window has a constant slope (see, for example, figs. 1-3D and their descriptions, especially fig. 3B).  Additionally, Ji  discloses a plasma processing apparatus comprising a plasma chamber comprising a cylindrical dielectric sidewall 210 
Furthermore, it should be noted that the apparatus of Lea et al. discloses that the separation grid is located in a position between the first and the second coil (see fig. 8).  
Concerning claim 4, it should be noted that Lea et al. further discloses that the separation grid is operable to filter one or more ions generated in the remote plasma, the separation grid operable to pass one or more neutral radicals to the processing chamber (see, for example, paragraph 0129).
Regarding claims 5-6, Lea et al. further discloses that the plasma processing apparatus comprises a gas source 3 configured to feed a process gas into the plasma chamber; the separation grid is operable to act as a showerhead for passage of the process gas into the processing chamber; the first plasma source comprises an induction coil 23 disposed about the dielectric sidewall.
Regarding claim 21, it should further be noted that the processing chamber of the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and .

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 1-2, 4-6, 12-14 and 21 and further in view of Paterson et al., US 2008/0178805.
Lea et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam and Tsuda et al. are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise a movable pedestal because such means is known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are 
With respect to claim 9, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al. and Paterson et al., is capable of performing a dry strip process as the first process and a dry etch process as the second process, if the method to be performed within the apparatus requires it.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 1-2, 4-6, 12-14 and 21, and further in view of Hiyama et al., US 2009/0176381.
Lea et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam and Tsuda et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Hiyama et al., is capable of being used to move the lift pins in a vertical direction between at least a first vertical position for performing a first process .

Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claims 15 and 18, Lea et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam and Tsuda et al. are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references do not expressly disclose an RF bias electrode that can generate plasma in the processing chamber.  Paterson et al. discloses that a plasma processing apparatus comprising an RF bias electrode 130 associated with the pedestal 103 (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise an RF bias electrode as claimed because such means is known and used in the art as a suitable means for controlling the ion energy level and  directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Paterson et al., is capable of being used to generate direct plasma in the processing chamber when the RF bias electrode is energized with RF energy from the RF bias source, if the method to be performed within the apparatus requires it.
Regarding claims 16 and 19, Lea et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al. Hasebe et al., Ji, Balasubramaniam and Tsuda et al. are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise a movable pedestal because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the  directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Paterson et al., is capable of moving the pedestal as claimed if the method to be performed within the apparatus requires it.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Hiyama et al., US 2009/0176381.
Lea et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam and Tsuda et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776 and Paterson et al., US 2008/0178805, as applied to claims 15-16 and 18-19 above, and further in view of Hiyama et al., US 2009/0176381.
Lea et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, Tsuda et al., and Paterson et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al. and Paterson et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Paterson et al. and Hiyama et al., is capable of being used to move the lift pins in a vertical direction .

Claims 1-2, 4-6, 12-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776.
Chen et al. shows the invention substantially as claimed including a plasma processing apparatus, the plasma processing apparatus comprising; a processing chamber 110; a dielectric window (ceiling of chamber 110) defining at least a part of the processing chamber; a pedestal 120 disposed in the processing chamber, the pedestal operable to support a workpiece 125; a plasma chamber 105 disposed above the processing chamber in a vertical direction, the plasma chamber comprising a dielectric sidewall; a separation grid 170 separating the processing chamber from the plasma chamber; a first plasma source proximate the dielectric sidewall of the plasma chamber, the first plasma source operable to generate a remote plasma in the plasma chamber above the separation grid, the first plasma source comprising a first induction coil 148/148’; a second plasma source, the second plasma source operable to generate a 
Furthermore, Chen et al. further discloses the use of a first Faraday shield for the first coil 148/148’ (see, for example, paragraph 0026), and the use of a second Faraday shield for the second coil 188 (see, for example, paragraph 0031).  However, Chen et al. does not expressly disclose that the shields are grounded and their positions.  Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an induction coil 1 and a dielectric window 2 (see, for example, figs. 2-3, and their descriptions).  Additionally, Sakka et al. discloses a plasma processing apparatus comprising a grounded Faraday shields 8a/8b positioned between induction coils 1a/1b and a dielectric window 12 (see, for example, fig. 1, and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. as to further comprise the claimed grounded Faraday shields because such means is known and used in the art as a suitable means for effectively and efficiently attenuate/block the capacitive coupling/field between the coil and the plasma while still allowing the magnetic fields to penetrate into the chamber.  It should be noted that the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. would comprise a first grounded Faraday shield positioned between the first induction coil and the 
Chen et al., Tobin et al., Kazumi et al. and Sakka et al. are applied as above, and Chen et al. further discloses that the dielectric sidewall has a cylindrical shape but the references do not expressly disclose the dielectric window flaring outward in a horizontal direction.  However, it is noted that the specification of the instant claimed invention does not expressly disclose specific criticality as to the shape of the dielectric window having a constant slope. In fact, the specification merely state that “Due to the flaring of dielectric window 118, a width of the processing chamber 110 along a horizontal direction may be greater than a width of the plasma chamber 120 along the horizontal direction.” (see paragraph 0036 of the specification). Singh et al. discloses a plasma processing apparatus comprising a dielectric sidewall 206 having a cylindrical shape and a dielectric window 204 flaring outward in a horizontal direction so that a width of the dielectric window 204 along the horizontal direction is greater than the width of the dielectric sidewall 206 (see, for example, fig. 2 and its description).  Therefore, it is respectfully contended that the shape of the dielectric window disclosed by the Singh et al. reference would produce the same effect/benefit as the shape of the claimed dielectric window. Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. (In re Dailey 357 F.2d 669,149 USPQ 47 (CCPA1966)) (See MPEP 2144.04 IV.B.).  Also, and this notwithstanding, Hasebe et al. discloses a plasma processing apparatus comprising a plasma chamber comprising a dielectric sidewall 
Furthermore, it should be noted that the apparatus of Chen et al. discloses that the separation grid is located in a position between the first and the second coil (see fig. 8).  Also, Singh et al. teaches that the flaring of the dielectric window starts at a location between the first coil and the second coil (see fig. 2). Additionally, Hasebe et al. (fig. 3B), Ji (fig. 2) and Balasubramaniam (fig. 5) disclose that the flaring of the dielectric window/wall starts at the bottom of the plasma chamber. Furthermore, Tsuda et al. further discloses that the dielectric window flares outward from a separation grid 8 (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., would comprise the dielectric window flaring outward in a horizontal direction from the separation grid. 
Concerning claim 4, Chen et al. further discloses that the separation grid is operable to filter one or more ions generated in the remote plasma, the separation grid operable to pass one or more neutral radicals to the processing chamber (see, for example, paragraphs 0033-0034).
Regarding claims 5-6, it should be noted that the apparatus of Chen et al. further comprises a gas source 144 configured to feed a process gas into the plasma chamber; 
Regarding claim 21, it should further be noted that the processing chamber of the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al. would be wider along the horizontal direction than the plasma chamber.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Paterson et al., US 2008/0178805.
Chen et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, and Tsuda et al., are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by 
With respect to claim 9, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Paterson et al. is capable of performing a .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Hiyama et al., US 2009/0176381.
Chen et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, and Tsuda et al., are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al., and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the , and Hiyama et al., is capable of being used to move the lift pins in a vertical direction between at least a first vertical position for performing a first process and a second vertical position for performing a second process, the first vertical position being closer to the separation grid relative to the second vertical position, if the method to be performed within the apparatus requires it.

Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claims 15 and 18, Chen et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, and Tsuda et al., are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references do not expressly disclose an RF bias electrode that can generate plasma in the processing chamber.  Paterson et al. discloses that a 
Regarding claims 16 and 19, Chen et al., Tobin et al., Kazumi et al., Sakka et al.,  Singh et al., Hasebe et al., Ji, Balasubramaniam, and Tsuda et al., are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  .

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Hiyama et al., US 2009/0176381.
Chen et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, and Tsuda et al., are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Hiyama et al., is capable of being used to move the lift pins in a vertical direction between at least a first vertical position for performing a first process and a second vertical position for performing a  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, and Paterson et al., US 2008/0178805, as applied to claims 15-16 and 18-19 above, and further in view of Hiyama et al., US 2009/0176381.
Chen et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., Hasebe et al., Ji, Balasubramaniam, Tsuda et al., and Paterson et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., and Paterson et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus .

Claims 1-2, 4-6, 12-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320.
Tsuda et al. shows the invention as claimed including a plasma processing apparatus, the plasma processing apparatus comprising; a processing chamber 10; a dielectric window 17 defining at least a part of the processing chamber; a pedestal 11 disposed in the processing chamber, the pedestal operable to support a workpiece 12; a plasma chamber 13 disposed above the processing chamber in a vertical direction, the plasma chamber comprising a dielectric sidewall; a separation grid 8 separating the processing chamber from the plasma chamber; a first plasma source 1 proximate the 
Tsuda et al. does not expressly disclose that the first plasma source comprises an induction coil.  Lea et al. discloses a plasma processing apparatus comprising a first plasma source proximate a dielectric sidewall (top of wall 22) of a plasma chamber, the first plasma source operable to generate a remote plasma in the plasma chamber above a separation grid 18, the first plasma source comprising a first induction coil 23; and a second plasma source, the second plasma source operable to generate a direct plasma in the processing chamber below the separation grid; the second plasma source comprising a second induction coil 24 (see, for example, fig. 8 and its description).  Additionally, Chen et al. discloses a plasma processing apparatus comprising a first plasma source proximate a dielectric sidewall of the plasma chamber, the first plasma source operable to generate a remote plasma in the plasma chamber above a separation grid 170, the first plasma source comprising a first induction coil 148/148’; a second plasma source, the second plasma source operable to generate a direct plasma in the processing chamber below the separation grid, the second plasma source comprising a second induction coil 188 (see, for example, fig. 1 and its description).  Therefore, in view of these disclosures, it would have been obvious to one having 
Tsuda et al. does not expressly disclose the claimed Faraday shields. Chen et al. further discloses the use of a first Faraday shield for the first coil 148/148’ (see, for example, paragraph 0026), and the use of a second Faraday shield for the second coil 188 (see, for example, paragraph 0031).  However, Chen et al. do not expressly disclose that the shields are grounded and their positions.  Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an induction coil 1 and a dielectric window 2 (see, for example, figs. 2-3, and their descriptions).  Additionally, Sakka et al. discloses a plasma processing apparatus comprising a grounded Faraday shields 8a/8b positioned between induction coils 1a/1b and a dielectric window 12 (see, for example, fig. 1, and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsuda et al. modified by Lea et al. or Chen et al. as to further comprise the claimed grounded Faraday shields because such means is known and used in the art as a suitable means for effectively and efficiently attenuate/block the capacitive coupling/field between the coil and the plasma while still allowing the magnetic fields to penetrate into the chamber.  It should 
With respect to claim 2, it should be noted that the dielectric window of Tsuda et al. flares outward from the separation grid 8.
Concerning claim 4, it should be noted that the separation grid of Tsuda et al. is operable to filter one or more ions generated in the remote plasma, and operable to pass one or more neutral radicals to the processing chamber.
Regarding claims 5-6, Tsuda et al. further discloses that the plasma processing apparatus comprises a gas source 4 configured to feed a process gas into the plasma chamber; the separation grid is operable to act as a showerhead for passage of the process gas into the processing chamber.
Regarding claim 21, it should further be noted that the processing chamber of the apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al., would be wider along the horizontal direction than the plasma chamber.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Paterson et al., US 2008/0178805.
Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., and Sakka et al., are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al., as to comprise a movable pedestal because such means is known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al., and Paterson et al. is capable of moving the pedestal as claimed if the method to be performed within the apparatus requires it.
With respect to claim 9, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Hiyama et al., US 2009/0176381.
Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., and Sakka et al., are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently  directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al., and Hiyama et al., is capable of being used to move the lift pins in a vertical direction between at least a first vertical position for performing a first process and a second vertical position for performing a second process, the first vertical position being closer to the separation grid relative to the second vertical position, if the method to be performed within the apparatus requires it.

Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claims 15 and 18, Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., and Sakka et al., are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references 
Regarding claims 16 and 19, Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., and Sakka et al., are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma .

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Hiyama et al., US 2009/0176381.
 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, and Paterson et al., US 2008/0178805, as applied to claims 15-16 and 18-19 above, and further in view of Hiyama et al., US 2009/0176381.
Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., and Sakka et al., and Paterson et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al., and Paterson et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Tsuda et al. modified by Lea et al. or Chen et al. .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 12-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 14-16, 21, 23-24 of copending Application No. 15/888,283. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claimed invention are encompassed by, broader than and/or generic to the claims of the copending Application No. 15/888,283, therefore, under a one-way obviousness type double patenting test a prima facie case of obviousness have been established.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed on 04/08/2021 have been fully considered.
Applicant argues that the first section 204 of the Singh et al. reference extends in a curved direction, and therefore, the reference does not disclose the dielectric window flaring outward in a horizontal direction such that the dielectric window has a constant slope, as recited in newly amended claims 1, 12 and 18.  However, the examiner respectfully points out that the specification of the instant claimed invention does not expressly disclose specific criticality as to the shape of the dielectric window having a constant slope. In fact, the specification merely state that “Due to the flaring of dielectric window 118, a width of the processing chamber 110 along a horizontal direction may be greater than a width of the plasma chamber 120 along the horizontal direction.” (see paragraph 0036 of the specification).  The examiner respectfully contends that, as stated in the above rejections, the Singh et al. reference discloses that the dielectric window 204 flares outward in a horizontal direction so that a width of the dielectric window 204 along the horizontal direction is greater than the width of the dielectric sidewall 206 (see, for example, fig. 2 and its description).  Therefore, it is respectfully contended that the shape of the dielectric window disclosed by the Singh et al. reference would produce the same effect/benefit as the shape of the claimed dielectric window. Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. (In re Dailey 357 F.2d 669,149 USPQ 47 (CCPA1966)) (See MPEP 2144.04 IV.B.).  Additionally, it should be noted that the claims are further rejected over the teachings of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        




June 19, 2021